Citation Nr: 9905550	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-01 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for disability of the 
hips.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to 
February 1976 and from November 1990 to July 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By rating decision in September 1993, the RO (in part) 
denied a claim of entitlement to service connection for 
residuals of a right hip injury.  It appears from a September 
1993 letter to the veteran that a copy of the rating decision 
was enclosed, but the letter itself was silent as to the RO's 
disposition of the right hip claim.  The Board therefore 
assumes that there was not proper notice of the September 
1993 denial of the right hip claim.  By rating decision in 
October 1997, the RO denied entitlement to service connection 
for low back disability and for hip disability.  The veteran 
filed a Notice of Disagreement in October 1997, and the RO 
issued a Statement of the Case in January 1998.  The veteran 
filed a substantive appeal in February 1998.

Although it appears that the veteran originally requested a 
personal hearing before a member of the Board sitting at the 
RO, her request was later withdrawn. 


FINDINGS OF FACT

1.  There is no medical evidence of a link between the 
veteran's currently diagnosed low back disorder and her 
periods of active military service.

2.  There is no medical evidence of a link between the 
veteran's currently diagnosed disorders of the hips and her 
periods of active military service.



CONCLUSION OF LAW

The veteran's claims of entitlement to service connected for 
low back disability and disability of the hips are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
two disorders, a low back disorder and a hip disorder.  The 
Board notes that a claim was filed by the veteran in 1992 for 
right hip disability and that her statements appear to be to 
the effect that she is pursuing a right hip disability claim.  
However, the veteran has presented evidence from John P. 
Lakin, D.C. which refers to a "displaced pelvis with an 
increase of wear and tear of the left sacroillac joint which 
causes increased trauma into the left acetabulum and the left 
femur head...and a 13 mm pelvic drop on the left side."  The 
RO has styled the issue as a "chronic hip condition," and 
the Board believes it appropriate to consider both hips under 
the circumstances of this case.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In making a claim for service connection, however, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The veteran must satisfy three elements for her 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1467-
1469 (1997).  It should also be noted that the truthfulness 
of evidence is presumed in determining whether a claim is 
well-grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In the present case, the veteran asserts that she developed 
back and hip disorders from two traumatic events that 
occurred while she was on active duty.  She describes these 
accidents in her Notice of Disagreement provided in October 
1997.  She reports that she fell from the top of a telephone 
pole in January 1976 during training.  She relates that she 
skidded down 60 feet and landed hard on her left ankle.  She 
also refers to an April 1991 incident when she fell down a 
set of marble stairs injuring her left hand and right buttock 
in the fall.  

First of all, the Board finds that the record includes 
medical diagnoses of current disabilities which are presumed 
true.  VA examination in July 1998 resulted in diagnoses of 
degenerative arthritis of the lumbosacral spine and chronic 
intermittent pain in the right sacroiliac joint radiating 
over the right hip area.  As already noted, there is evidence 
of record from John P. Lakin, D.C. which appears to diagnosis 
a disorder of the left hip as well.  At any rate, the Board 
finds that the requirement of medical diagnoses of current 
disability has been met for well-grounded purposes.  

Secondly, the Board accepts the veteran's assertions 
regarding injuries during service.  In fact, the January 1976 
fall down a telephone pole and the April 1991 fall down some 
stairs are both documented in service medical records.  
Accordingly, the second requirement for a well-grounded claim 
has been met.  

However, after reviewing the record, the Board is unable to 
find any medical evidence of a link between current disorders 
of the low back and hips and the veteran's periods of 
military service, including the documented inservice 
injuries.  With regard to the January 1976 fall down a 
telephone pole, service medical records show treatment for 
left ankle complaints in January 1976.  However, service 
medical records do not reference complaints or findings 
related to the low back or hips.  In fact, a January 12, 
1976, clinical entry indicated that the veteran was needed to 
have her left ankle looked at again, but there were no other 
complaints.  With regard to the April 1991 fall down some 
steps, service medical records do document complaints of 
right leg numbness and there is an apparent reference to the 
lumbosacral spine and the right hip.  

Nevertheless, what is missing is any medical evidence showing 
that injuries to the low back and hips during service 
resulted in the currently diagnosed disabilities.  There is 
no medical evidence of a continuity of symptoms since the 
inservice incidents.  In this regard, the Board notes that on 
separation examination in February 1976, the veteran did not 
refer to any low back or hip problems.  On periodic 
examination in June 1977, the veteran's lower extremities and 
spine, other musculoskeletal, were clinically evaluated as 
normal.  Notably, at that time, the veteran did report that 
she had sprained her left ankle in January 1976 after falling 
off a telephone pole, but she did not reference any back or 
hip injuries.  With regard to the April 1991 fall down some 
steps, service medical record show that the veteran was seen 
on several occasions in April 1991, but there are no 
references to pertinent complaints or treatment in service 
medical records after that time. 

There are no post-service medical records in the claims file 
showing any continuity of symptoms since service, and there 
is also no showing that arthritis of the back was manifested 
during the one year period after the veteran's discharge from 
service in July 1991 to establish the necessary nexus to 
service by means of the statutory presumption.  Further, 
there is no medical opinion of record which links the 
continuing symptoms reported by the veteran to the current 
disorders so as to otherwise well-ground the claims under 
Savage.  The only evidence submitted suggesting a link to 
service are the veteran's own statements to that effect.  
However, the Board notes that where the issue is one of 
medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1991).  Since the record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render a cause of her low back disorder, her lay statements 
alone cannot serve as a sufficient predicate upon which to 
find her claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

Conclusion

As noted earlier, for well-grounded purposes there is 
competent evidence of current disabilities and inservice 
injuries.  However, there is no medical evidence tending to 
show that the current disorders are linked to the inservice 
injuries.  As such, the claims must be denied as not well 
grounded.  The Board here recognizes the request for another 
VA examination to address the etiology of the veteran's low 
back and hip disorders.  However, there is no duty to assist 
veteran until a well-grounded claim has been presented.  38 
U.S.C.A. § 5107(a). 

Further, the Board notes that the veteran has asserted that 
she has been told by medical personnel, including John P. 
Lakin, D.C., that her disorders are related to the inservice 
injuries.  In this regard, the Board hereby notifies the 
veteran that evidence from the medical personnel referenced 
by the veteran which shows a nexus between current disability 
and the service injuries may be significant in rendering her 
claims well-grounded.  At any rate, the Board hereby notifies 
the veteran that medical evidence of causation is necessary 
to well-ground her claims.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

